Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Christopher Scott Carter, M.D.,
(O.1. File No.: H-13-40437-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-937
Decision No. CR3063

Date: January 6, 2014

DECISION

Petitioner, Christopher Scott Carter, M.D., appeals the determination by the Inspector
General (I.G.) for the U.S. Department of Health and Human Services to exclude him
from participating in Medicare, Medicaid, and other federally-funded health care
programs until he regains his Florida medical license and reinstatement from the I.G. For
the reasons discussed below, I find the LG. is authorized to exclude Petitioner pursuant to
section 1128(b)(4) (42 U.S.C. § 1320a-7(b)) of the Social Security Act (Act) and that the
duration of his exclusion must be for a period that is as long as his license to practice
medicine in the State of Florida remains revoked.

I. Procedural Background

Ina letter dated May 31, 2013, the LG. notified Petitioner that he was excluded from
participation in Medicare, Medicaid, and other federal health care programs because the
Florida Board of Medical Examiners (State Board) revoked his medical license for
reasons bearing on his professional competence, professional performance, or financial
integrity. The letter explained that section 1128(b)(4) of the Act authorizes the exclusion.
Petitioner timely filed a request for hearing, and this case was assigned to me for hearing
and decision. On July 24, 2013, I convened a prehearing conference by telephone, the
substance of which is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence (Order). See 42 C.F.R. § 1005.6(c).

Pursuant to the Order, the LG. filed a brief (I.G. Br.) on August 21, 2013, along with LG.
exhibits (I.G. Exs.) 1 through 5. I issued an Amended Order and Schedule for Filing
Briefs and Documentary Evidence (Amended Order) on September 18, 2013, that granted
Petitioner additional time to file his brief and supporting documents. Pursuant to the
Amended Order, Petitioner filed a brief dated October 15, 2013, along with Petitioner’s
exhibits (P. Exs.) 1 through 4. On November 6, 2013, the LG. filed a reply brief.
Petitioner did not object to the L.G.’s exhibits, and I admit into evidence I.G. Exs. 1-5. I
admit P. Ex. 1-4 into evidence as well. Both parties indicated in their exchanges that an
in-person hearing was unnecessary and that neither party had any witness testimony to
offer. I.G. Br. at 6-7; P. Br. at 8.

Therefore, I now decide this case based on the written record.

IL. Issue

The only issue in this case is whether the I.G. is authorized to exclude Petitioner pursuant
to section 1128(b)(4) of the Act. If I find that the LG. is so authorized, Petitioner’s
exclusion must continue at least until Petitioner regains his license to practice medicine in
Florida. Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)); 42 C.F.R. § 1001.501(b).

Ill. Applicable Law
Section 1128(b)(4) of the Act states in relevant part:

(b) Permissive Exclusion — The Secretary may exclude the following
individuals and entities from participation in any Federal health care
program (as defined in section 1128B(f)):

* * * *
(4) License revocation or suspension.—Any individual or entity—

(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who otherwise lost
such a license or the right to apply for or renew such a license, for
reasons bearing on the individual’s or entity’s professional
competence, professional performance, or financial integrity... .
Any period of exclusion based on section 1128(b)(4) must not be less than the period
during which the individual’s or entity’s license to provide health care is revoked,
suspended, or surrendered. Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

The regulations governing exclusions at 42 C.F.R. § 1001.2007(d) limit the scope of an
appeal of an exclusion as follows:

§ 1001.2007 Appeal of exclusions.

* * * *

(d) When the exclusion is based on the existence of a criminal
conviction or a civil judgment imposing liability by Federal, State or local
court, a determination by another Government agency, or any other prior
determination where the facts were adjudicated and a final decision was
made, the basis for the underlying conviction, civil judgment or
determination is not reviewable and the individual or entity may not
collaterally attack it either on substantive or procedural grounds in this
appeal.

IV. Findings of Fact and Conclusions of Law

1. The LG. had a legal basis to exclude Petitioner from participation in
Medicare, Medicaid, and other federally-funded health care programs
because the State Board revoked his medical license for reasons bearing
on his professional competence.

The Act authorizes the Secretary of the U.S. Department of Health and Human Services
to exclude from program participation an individual whose license to provide health care
has been revoked by the state licensing authority for reasons bearing on the individual’s
professional competence, professional performance, or financial integrity. Act

§ 1128(b)(4)(A); 42 C.F.R. § 1001.501(a).

Petitioner was a licensed physician in the State of Florida and certified by the American
Board of Internal Medicine in the specialty areas of Internal Medicine and Critical Care
Medicine. LG. Ex. 2 at 1-2; P. Ex. | at 1-2. On April 19, 2010, the United States
Attorney for the Northern District of Florida, Gainesville Division, filed an Information
in United States District Court alleging that Petitioner knowingly possessed material
containing images of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(b) and
(b)(2). LG. Ex. 3 at 4-5; P. Ex. 2 at 4-5. On July 21, 2010, an Amended Judgment was
filed that accepted Petitioner’s plea and adjudicated him guilty of one count of possession
of child pornography. Petitioner was sentenced to 48 months of incarceration followed
by supervised release for life. 1.G. Ex. 3 at 7; P. Ex. 2 at 7.
On October 9, 2012, an administrative hearing was conducted by an Administrative Law
Judge for the State of Florida’s Division of Administrative Hearings (State ALJ) to
resolve the issue of whether Petitioner was convicted of, pled guilty, or pled nolo
contendere to a crime directly related to the practice or the ability to practice medicine, in
violation of section 456.072(1)(c) of the Florida Statutes and, if so, what penalty should
be imposed.’ 1.G. Ex. 3 at 1-2; P. Ex. 2 at 1-2. On November 26, 2012, the State ALJ
issued a Recommended Order listing her Findings of Fact and Conclusions of Law and
recommended that the State Board revoke Petitioner’s license for violating section
456.072(1)(c) of the Florida Statutes. I.G. Ex. 3 at 17; P. Ex. 2 at 17. On February 11,
2013, the State Board issued a Final Order which revoked Petitioner’s Florida medical
license. In that order, the State Board approved, adopted and incorporated by reference,
the Findings of Fact and Conclusions of Law set forth in the Recommended Order of the
State ALJ. I.G. Ex. 5 at 3; P. Ex. 3 at 3.

Among those findings was the State ALJ’s reliance on the opinion of the Florida
Department of Health’s expert witness, Dr. Francisco Calimano, that one of the “qualities
essential to the practice of medicine [is] sound judgment and respect for the welfare of
others.” I.G. Ex. 3 at 11; P. Ex. 2 at 11. Therefore, in the present case, the State Board
has considered that sound judgment and respect for the welfare of others are among the
necessary qualities that an individual must possess to be a licensed physician in the State
of Florida. The State ALJ recommended, and the State Board agreed, that Petitioner’s
medical license should be revoked because of his “serious judgment lapse” and his “total
disregard for one of the most vulnerable segments of our population.” I.G. Ex. 3 at 11; P.
Ex. 2 at 11. The State ALJ concluded that “[w]hether or not a particular crime is related
to a profession is not limited to its connection to the technical ability to practice the
profession.” I.G. Ex. 3 at 14; P. Ex. 2 at 14. The State ALJ went on to state that “[i]t is
the lack of respect for human life and the exploitation of others for personal gain—
whether it be for financial gain, personal pleasure, revenge, or something else entirely—
that demonstrates the impaired judgment of the licensee and reflects the antithesis of
what is required . . . to practice medicine.” I.G. Ex. 3 at 15-16; P. Ex. 2 at 15-16.

' Under Fla. Stat. § 456.072 (2009), the State Board’s authority includes:
Grounds for discipline; penalties; enforcement.--
(1) The following acts shall constitute grounds for which the disciplinary actions

specified in subsection (2) may be taken:

(c) Being convicted or found guilty of, or entering a plea of guilty or nolo
contendere to, regardless of adjudication, a crime in any jurisdiction which
relates to the practice of, or the ability to practice, a licensee’s profession.
Petitioner argues that “the rationale for applying the [Florida] statute rested heavily upon
practical barriers imposed by my conditions of supervised release, rather than upon issues
of professional competence.” P. Br. at 7. However, the State ALJ reviews Petitioner’s
“total disregard for one of the most vulnerable segments of our population” and his
“serious judgment lapse” before she discusses any of the “‘practical ramifications”
involved with Petitioner’s practice of medicine in the State of Florida. The State ALJ
states “[i]n addition to the serious judgment lapse and breach of public trust involved in
[Petitioner’s] behavior, the practical ramifications of the terms of [Petitioner’s]
supervised release make the practice of medicine problematic if not impossible.” I.G. Ex.
3 at 11; P. Ex. 2 at 11 (emphasis added). Accordingly, I find that the State Board revoked
Petitioner’s medical license for reasons bearing on his professional competence and not
just for reasons relating to conditions of Petitioner’s supervised release.

2. I may not consider Petitioner’s collateral attacks to the State
revocation action.

Petitioner argues that the State Board’s decision to revoke his medical license is not a
reflection of his competence to practice medicine. He argues that his “ ‘ability to practice
medicine’ is contingent on licensure—“‘ability’ here describes the legal right to practice,
and is not a synonym for competence to practice.” P. Br. at 4. Petitioner also challenges
some of the State ALJ’s findings and conclusions as set out in the Recommended Order
when he states “[t]hese statements of the ALJ represent a misreading of my conditions of
supervised release,” and when he claims that one of the cases the State ALJ cites is
“simply not comparable to the possession of images downloaded from the Internet.” P.
Br. at 4.

As noted prior, the State Board adopted all of the State ALJ’s findings and conclusions in
the Recommended Order, which found Petitioner’s criminal violation directly related to
is professional competence, thus, these arguments amount to a collateral attack on the
State Board’s actions. Under 42 C.F.R. § 1001.2007(d), such collateral attacks are
prohibited, and I am unable to consider them here. See, e.g., John W. Foderick, M.D.,
DAB No. 1125 (1990) (holding that the exclusion statute never intended that the party
being excluded under section 1128(b)(4) could mount a collateral attack on the state
disciplinary procedure); Marvin L. Gibbs, Jr., M.D., DAB No. 2279, at 9 (2009)
(“Petitioner’s efforts to deny the validity of or show error in the Medical Board’s Order
revoking his license are clearly collateral attacks on that Order.”).

Petitioner also attempts to distinguish the facts in his case from the facts in the cases the
1.G. cited in support of Petitioner’s discretionary exclusion. P. Br. at 5-7. Petitioner’s
arguments are unpersuasive because they do not negate, as detailed above, the results of
the State action in question here constitute a legal basis for the I.G. to exclude Petitioner
under section 1128(b)(4)(A) of the Act and under 42 C.F.R. § 1005.4(c)(5). A Federal
Administrative Law Judge does not have the authority to review the I.G.’s exercise of
discretion to exclude an individual under section 1128(b) of the Act.

V. Conclusion

For the above reasons, I conclude that the LG. properly excluded Petitioner from
participation in Medicare, Medicaid, and other federal health care programs, for a period
that lasts as long as his medical license remains revoked by the State of Florida.
Petitioner’s medical license was revoked for reasons related to his professional
competence, and he is not permitted to collaterally attack that state action here.

/s/

Joseph Grow
Administrative Law Judge
